Citation Nr: 0528746	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right 
patellofemoral pain syndrome with possible early arthritis.

2.  Entitlement to service connection for a right great 
toenail disability.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for bilateral hand 
arthritis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for an emotional 
disturbance with anger outbursts.

7.  Entitlement to service connection for insomnia.  

8.  Entitlement to an initial compensable rating for service-
connected left knee arthritis.

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1998 to July 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for the 
claimed disabilities, and which granted service connection 
for left knee arthritis, evaluated as noncompensable.  The 
veteran has appealed the denials of service connection, and 
the issue of entitlement to an initial compensable evaluation 
for left knee arthritis.  

The Board notes that the RO denied a claim for service 
connection for hypertension in September 2002, and that the 
veteran appealed that decision.  However, at his hearing, 
held in May 2005, the veteran stated that he desired to 
withdraw his claim for service connection for hypertension.  
See 38 C.F.R. § 20.204(b) (2005); Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  Accordingly, the issue of service 
connection for hypertension is not before the Board at this 
time.  

In May 2005, the veteran was afforded a hearing before P. M. 
DiLorenzo, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

At his hearing, held in May 2005, the veteran appeared to 
raise the issue of entitlement to service connection for a 
back disorder.  This issue has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for an 
emotional disturbance with anger outbursts, and insomnia, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have right patellofemoral pain 
syndrome or arthritis as the result of disease or injury that 
was present during his active military service; right knee 
arthritis was not manifest to a compensable degree within one 
year of separation from service. 

2.  The veteran does not have a right great toenail 
disability as the result of disease or injury that was 
present during his active military service. 

3.  The veteran does not have eczema as the result of disease 
or injury that was present during his active military 
service.

4.  The veteran does not have bilateral hand arthritis as the 
result of disease or injury that was present during his 
active military service; bilateral hand arthritis was not 
manifest to a compensable degree within one year of 
separation from service. 

5.  The veteran does not have bilateral hearing loss as a 
result of his service; sensorineural hearing loss was not 
manifest to a compensable degree within one year of 
separation from service.

6.  The veteran's service-connected left knee arthritis is 
productive of subjective reports of symptoms that include 
swelling and locking; his left knee is shown to have no less 
than extension to 0 degrees and flexion to 140 degrees; his 
left knee disability is not shown to be productive of pain on 
motion, or slight recurrent subluxation or lateral 
instability.
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right patellofemoral pain syndrome or arthritis have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005). 

2.  The criteria for entitlement to service connection for a 
right great toenail disability have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005). 

3.  The criteria for entitlement to service connection for 
eczema have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 

4.  The criteria for entitlement to service connection for 
bilateral hand arthritis have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005). 

5.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).  

6.  The criteria for a compensable rating for service-
connected left knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
right patellofemoral pain syndrome with possible early 
arthritis, a right great toenail disability, eczema, 
bilateral hand arthritis, and bilateral hearing loss.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.


A.  Right Patellofemoral Pain Syndrome/Arthritis

In this case, the veteran's service medical reports contain 
two reports dated in 1999 which note bilateral PFPS 
(patellofemoral pain syndrome), with "left knee 
symptomatic."  In August 2000, he was treated for bilateral 
knee pain.  The assessment noted chronic PFPS (patellofemoral 
pain syndrome).  In August 2001, he was treated for right 
knee symptoms after using an elliptical trainer exercise 
machine.  The assessment noted obesity, and chronic bilateral 
knee pain secondary to obesity with prolonged exercise.  It 
was recommended that he lose weight and buy new running 
shoes.  The veteran's separation examination report, dated in 
April 2002, shows that his lower extremities were clinically 
evaluated as normal.  An accompanying "report of medical 
history," notes bilateral PFPS for two to three years, NCD 
(not considered disabling).  

As for the post-service medical evidence, it consists of a 
QTC examination report, dated in July 2002.  This report 
notes bilateral PFPS, and shows that the veteran complained 
that his knee (the right or left knee was not specified) 
"locked up" two to three times per week, and that he gets 
swelling when he runs.  On examination, the right knee had a 
full range of motion (i.e., from 0 to 140 degrees).  See 
38 C.F.R. § 4.71, Plate II (2005).  Gait was normal, the 
appearance of the knee joints was normal, Drawer and McMurray 
tests were negative bilaterally, and a compression test was 
negative.  Deep tendon reflexes were +2/4 in the upper and 
lower extremities.  An accompanying X-ray report for the 
right knee was negative.  
The diagnosis with regard to right knee patellofemoral pain 
syndrome was, "There is no pathology to render a 
diagnosis."  

The Board finds that the claim must be denied.  Although the 
veteran was diagnosed with bilateral patellofemoral "pain 
syndrome" during service, service medical records do not 
show that the veteran's right knee was ever found to be 
productive of right knee pathology.  In addition, the July 
2002 QTC examination report clearly states that there is no 
right knee pathology, and that an X-ray for the right knee 
was negative.  Under 38 U.S.C.A. § 1110, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
there is no current medical evidence of right knee pathology.  
Without a pathology to which his right knee pain can be 
attributed, there is no basis to find that there is a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.


B.  Right Great Toenail

The veteran asserts that service connection is warranted for 
a right great toenail disability.  

The veteran's service medical records show that in April 
1999, he sought treatment for an ingrown right great toenail.  
The toenail was removed from under the skin with forceps and 
cut with sterile scissors.  The assessment was removal of 
ingrown toenail.  In November 1999, he was treated for 
complaints of an ingrown right great toenail.  The report 
notes that about 1/4 of the nail was removed using sterile 
technique.  The assessment was right great IGT (ingrown 
toenail).  The veteran's separation examination report, dated 
in April 2002, shows that his feet were clinically evaluated 
as normal.  In an accompanying "report of medical history," 
the veteran denied a history of foot trouble.  

As for the post-service medical evidence, it consists of a 
QTC examination report, dated in July 2002.  This report 
notes, "This started at the end of boot camp.  Currently 
this condition is resolved."  On examination, there were no 
signs of abnormal weightbearing, and there was no evidence of 
ingrown toenails.  The relevant "diagnosis" was "Ingrown 
toenails.  Condition resolved."  

The Board finds that the claim must be denied.  In this case, 
the veteran was treated for an ingrown right great toenail on 
two occasions during service, the latest of which was in 
November 1999.  These were apparently acute conditions, as 
evidenced by the lack of subsequent treatment for the 
remaining (approximately) 21/2 years of eligible service, and 
the fact that a right great toenail disorder was not noted on 
the separation examination report.  Thus, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin.  
In this case, the July 2002 QTC report does not contain a 
diagnosis of a right great toe disability, and it clearly 
states in two places that the veteran's right great toenail 
condition was "resolved."  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.

C.  Eczema

The veteran's service medical reports contain several 
notations to the effect that he is allergic to penicillin.  
Service medical records do not show treatment for, or a 
diagnosis of, a skin disorder.  The veteran's separation 
examination report, dated in April 2002, shows that his skin 
was clinically evaluated as normal.  An accompanying "report 
of medical history," shows that the veteran denied having 
skin diseases, and notes "PCN (penicillin) allergy - rashes 
NCD."    

As for the post-service medical evidence, it consists of a 
QTC examination report, dated in July 2002.  This report 
shows that the veteran reported having eczema, and that, 
"This was of his arms, legs and armpits.  The condition is 
resolved."  On examination, there was no eczema.  There were 
some erythematous papules on the anterior medial thigh in the 
hair follicles only.  There was no ulceration, exfoliation, 
or crusting.  The relevant "diagnosis" was "Eczema.  
Condition resolved."

The Board finds that the claim must be denied.  In this case, 
the veteran was never treated for skin symptoms during his 
service.  Although a notation in his "report of medical 
history," dated in April 2002, indicates that he had rashes 
associated with an allergy to penicillin, there is no record 
that he was ever treated for a rash.  Thus, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  In addition, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin.  In this case, the July 2002 QTC 
report does not contain a diagnosis of a skin disorder, and 
it clearly states in two places that the veteran's eczema is 
"resolved."  To the extent that the term "resolved" 
implies that the veteran has ever had eczema in the past, 
this is by history only, and is not supported by the service 
medical records.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.





D.  Bilateral Hand Arthritis

The veteran asserts that service connection is warranted for 
bilateral hand arthritis.  

The veteran's service medical reports do not show treatment 
for, or a diagnosis of, a hand disorder.  The veteran's 
separation examination report, dated in April 2002, shows 
that his upper extremities were clinically evaluated as 
normal.  An accompanying "report of medical history," shows 
that the veteran denied having "arthritis, rheumatism, or 
bursitis."  

As for the post-service medical evidence, it consists of a 
QTC examination report, dated in July 2002.  This report 
shows that on examination, the appearance of the hands was 
normal with a normal range of motion that was unaffected by 
pain, weakness, fatigue, incoordination, lack of endurance, 
or ankylosis.  An X-ray of the hands was normal for both the 
right and left hand.  The relevant "diagnosis" was 
"Arthritis of the hands.  The veteran has some morning 
stiffness, but there is no pathology to render a diagnosis 
with a normal exam and X-ray."

The Board finds that the claim must be denied.  The veteran 
was never treated for hand symptoms during his service, and 
his upper extremities were clinically evaluated as normal in 
his separation examination report.  Thus, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin.  
Here, the July 2002 QTC report shows that the examiner 
clearly stated that there is no pathology to render a 
diagnosis, and that there was a normal exam and X-ray.  See 
Sanchez-Benitez v. West.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.




E.  Bilateral Hearing Loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's discharge indicates that his primary specialty 
was "EW2" (i.e., electronic warfare), and that he served 
aboard the U.S.S. Bridge.

The veteran's service medical records include an entrance 
examination report, dated in March 1998 (i.e., prior to 
entrance) which shows that his ears and drums were clinically 
evaluated as normal.  In an accompanying "report of medical 
history" he denied having ear trouble or hearing loss.  A 
March 1998 audiogram report shows that the veteran did not 
have hearing loss as defined at 38 C.F.R. § 3.385, and that 
his hearing loss profile was "H1."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service), and that the "H" in 
PULHES stands for "Hearing and Ears); see also September 1998 
audiogram report (showing an "H1" profile).  Service 
medical records do not show treatment for hearing symptoms, 
or a diagnosis of hearing loss.  The veteran's separation 
examination report, dated in April 2002, shows that his ears 
and drums were clinically evaluated as normal, and it 
includes audiogram results which show that the veteran did 
not have hearing loss as defined at 38 C.F.R. § 3.385.  In an 
accompanying "report of medical history" he denied having 
ear trouble or hearing loss, and indicated that he did not 
know whether he had hearing loss.  

As for the post-service medical evidence, it consists of a 
QTC examination report, dated in July 2002.  This report 
shows that on examination, the ENT (ear, nose and throat) 
were normal.  There was no relevant diagnosis.

The Board finds that the claim must be denied.  The veteran 
was never treated for hearing symptoms during his service, he 
was never diagnosed with hearing loss during service, and 
neither of his service audiograms show that he has hearing 
loss as defined at 38 C.F.R. § 3.385 .  Thus, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  In addition, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin.  Here, there is no competent evidence 
to show that the veteran currently has hearing loss.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.


F.  Conclusion

In reaching these decisions, the Board has considered the 
oral and written testimony of the veteran.  The Board points 
out that, although a lay person is competent to testify only 
as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues, 
and that it outweighs the lay statements.  Accordingly, the 
veteran's claims for service connection must be denied.


II.   Evaluation

The veteran argues that an initial compensable rating is 
warranted for his service-connected left knee arthritis. 

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that he was 
treated for left knee symptoms on a number of occasions; his 
diagnoses included left knee PFPS.

In September 2002, the RO granted service connection for left 
knee arthritis, evaluated as noncompensable.  The RO assigned 
an effective date for service connection of July 16, 2002 
(i.e., the day after separation from service).  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  The veteran has appealed the issue 
of entitlement to an initial compensable evaluation.   

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

The RO has rated the veteran's left knee arthritis as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5010.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
for degenerative arthritis under Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where there is a limitation of knee flexion to 45 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where there is a limitation of knee extension to 10 
degrees.

The only post-service medical evidence is a July 2002 QTC 
examination report.  This report notes bilateral PFPS, and 
shows that the veteran complained that his knee (the right or 
left knee was not specified) locked up two to three times per 
week, and that he gets swelling when he runs.  The report 
further notes, "Currently, he has no pain, but when it was 
flaring up, it was locking on him two or three times a 
week."  On examination, the left knee had a full range of 
motion (i.e., from 0 to 140 degrees).  See 38 C.F.R. § 4.71, 
Plate II (2005).  Gait was normal, the appearance of the knee 
joints was normal, Drawer and McMurray tests were negative 
bilaterally, and a compression test was negative.  Deep 
tendon reflexes were +2/4 in the upper and lower extremities.  
This report notes that the range of motion was unaffected by 
pain, weakness, fatigue, incoordination, lack of endurance, 
or ankylosis.  The diagnosis was "very early arthritis with 
peaking of the medial tibial spine."  An accompanying X-ray 
report for the left knee contains an impression of "question 
minimal peaking of the medial tibial spine, a finding which 
could indicate early osteoarthritis, although this also may 
be a normal variant."    

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable rating for left knee 
arthritis.  The veteran's left knee was found to have a full 
range of motion in the July 2002 QTC examination report. 
Specifically, the veteran was shown to have extension to 0 
degrees and flexion to 140 degrees.  Accordingly, the 
criteria for a compensable rating under either DC 5260 or 
5261 have not been met.  In addition, there is no evidence of 
"objective findings" of a limitation of motion, such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, to warrant a 10 percent rating under DC 5003.  In 
this regard, the July 2002 QTC examination report notes that 
the veteran currently had no pain.  

In conjunction with application of DCs 5260 and 5261, an 
increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v Brown, 8 
Vet. App. 202 (1995).  In this case, there is no medical 
evidence of left knee neurological impairment, effusion, 
weakness, laxity and/or atrophy.  The July 2002 examiner 
stated that the range of motion was unaffected by pain, 
weakness, fatigue, incoordination, lack of endurance, or 
ankylosis.  In summary, the veteran is shown to have a full 
range of motion in his left knee, which is much greater than 
even that required for a compensable rating, and there is 
insufficient evidence of functional loss due to left knee 
pathology to support a conclusion that the loss of motion in 
the left knee more nearly approximates the criteria for a 10 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Under 38 C.F.R. § 
4.71a, DC 5257, a slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  However, in this case there is no 
competent medical evidence showing that the veteran's left 
knee is productive of instability.  Accordingly, a 
compensable rating is not warranted under DC 5257.  In making 
this determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 
9 (1996).

Finally, in the absence of evidence of ankylosis (DC 5256) or 
impairment of the tibia and fibula (DC 5262), there is no 
basis for evaluating the veteran's disability under these 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262 (2005).  In some cases separate evaluations may in 
some cases be assigned for non-overlapping manifestations of 
knee disability, such as arthritis.  See 38 C.F.R. § 4.14 
(2005); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 
(July 24, 1997); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  However, in this case, the veteran's left knee is 
not shown to be productive of arthritis, and there is no 
other basis for a separate rating.  Accordingly, the claim 
must be denied.


III.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




IV.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in August 
2003 and April 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, and the statement of 
the case (SOC), he was provided with specific information as 
to why these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Form 21-4142) for all evidence that he 
desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded an 
examination.  Although  etiological opinions have not been 
obtained, the Board finds that the evidence, discussed supra, 
which indicates that the veteran did not receive treatment 
for the claimed symptoms during service, and/or that the 
claims file does not contain competent evidence showing that 
he has the claimed conditions, or that there is nexus between 
any of the claimed conditions and his service, warrants the 
conclusion that a remand for opinions is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for right patellofemoral pain syndrome 
with possible early arthritis is denied.  

Service connection for a right great toenail disability is 
denied.  

Service connection for eczema is denied.  

Service connection for bilateral hand arthritis is denied.  

Service connection for bilateral hearing loss is denied.  

An initial compensable rating for left knee arthritis is 
denied.  
.



REMAND

By rating action in December 2004, the RO denied claims of 
entitlement to service connection for an emotional 
disturbance with anger outbursts, and insomnia.  During his 
hearing, held in May 2005, the veteran testified that he 
disagreed with these decisions.  See 38 C.F.R. § 20.201 
(2005); Tomlin v. Brown, 5 Vet. App. 355 (1993) (oral 
statement of veteran's accredited representative at hearing 
before RO, when later reduced to writing in transcript, was 
notice of disagreement (NOD)).  However, the RO has not 
issued a statement of the case on these issues, and no appeal 
has been perfected.  The Court has held that where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issues of entitlement 
to service connection for an emotional 
disturbance with anger outbursts, and 
insomnia.  The veteran should be informed 
of his appeal rights and of the actions 
necessary to perfect an appeal on these 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


